DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,3-7,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al (CN 101701282) in view of Haifeng et al (CN 106636607) and Jijun et al (CN 106244794) and Glaser et al (US 2016/0083815,10196706) and Mannava et al (US 6559415) translations by applicant and reference is made thereto.
Gu teaches for claim 1: 1. A component manufacturing method (para 26-37,fig 1-5) comprising: immersing  an unprocessed component 9 in a fluid 12, the unprocessed component presenting a shape of a cylinder having a cavity inside and a hole that has an opening in an outer 
The claim at best differs in that air bubbles are not expressed from the laser peening during irradiation. It is considered inherent and conventional if not implicit, (abstract-gasified,ionized). The claim further differs in step of immersing the unprocessed component in fluid if that is interpreted to mean the tank 51 and further differs in that a stage is controlled and is rotatable.
Haifeng teaches this to be so in the abstract, background art, beneficial effect and paragraphs 9-13 whereby processing is improved, constraint improves and strengthening improves.
Jijun teaches prolonged service life and strengthening in the abstract and repetitive treatments on page 5.

Mannava teaches rotation or articulation devices to be conventional in the art in fig 5, col 6 line 45-60.
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to interpret, if necessary, Gu to teach bubbles in its laser peening during irradiation conventional bubble formation as taught by Haifeng and Jijun and modify by immersion as taught by Glaser and modify by controlled rotation or articulation as taught by Mannava for improved processing, constraint and strengthening.
3. The component manufacturing method according to claim 1, wherein: the unprocessed component is provided with a plurality of the holes(fig 1); in creating the flow of the fluid, a pump 15,16 that suctions the fluid is connected to the cavity(page 3 flow back to the tank); and at least one of the holes other than the hole that is to be irradiated with the laser beam is masked(conventional, page 4-multiple times, page 5 rotated one by one).  
  4. The component manufacturing method according to claim 1, wherein: in setting the irradiation area of the laser beam, the irradiation area is set such that a plurality of spots of the laser beam are disposed in the inner surface along a circumferential direction of the hole, with each spot partially overlapping with and shifted by a predetermined amount from a preceding spot; and in irradiating each of the spots with the laser beam, the spot that does not overlap with the spot having been irradiated last with the laser beam is irradiated with the laser beam(abstract last sentence, page 4 point by point, page 4-multiple times, page 5 rotated one by one, Jijun page 5).  

6. The component manufacturing method according to claim 5, wherein: in irradiating with the laser beam, the irradiation condition is varied periodically in the circumferential direction of the hole. See the rejections of claim 4,5. 
7. The component manufacturing method according to claim 6, wherein: in irradiating with the laser beam, the irradiation condition is varied such that a compressive residual stress occurring in radial portions of the inner wall located at rotation angles of 45 degrees and 225 degrees in one circumferential direction of the hole from one radial direction of the hole becomes higher than a compressive residual stress occurring in the radial portions of the inner wall located at rotation angles of 135 degrees and 315 degrees in the one circumferential direction from the one radial direction, the one radial direction being one of radial directions of the hole that are parallel to the first central axis among radial directions of the hole having an origin at a point on the second central axis and orthogonal to the second central axis(abstract, paragraphs bridging pages 4-5, page 4 point by point, page 4-multiple times, page 5 rotated one by one encompasses angles, Jijun page 5). 
Claim 11. (New) The component manufacturing method according to claim 1, wherein the unprocessed component and the stage are disposed in a tank, the laser beam passes through a side wall of the tank to the irradiation area, and an optical member which guides the laser beam to the irradiation area is disposed outside of the tank. See the rejection of claim 1 and Glaser fig 5.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on just references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Glaser teaches a tank to be conventional and Mannava teaches a controlled stage to be conventional in the art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FREDERICK F CALVETTI/Examiner, Art Unit 3761                             

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761